

Exhibit 10.3(b)
CONTINGENT EMPLOYMENT AGREEMENT
THIS AGREEMENT, made this _____ day of ___________, _____, by and between THE
MANITOWOC COMPANY, INC., a Wisconsin corporation (together with its subsidiaries
and any upstream parent company that in the future may control The Manitowoc
Company, Inc. referred to herein as the “Company”) and ______________, a key
employee of the Company (the “Employee”).
RECITALS
WHEREAS, sudden takeovers, acquisitions or changes of control of domestic
corporations have occurred frequently in recent years, and current conditions
may contribute to the continuation or acceleration of this trend; and
WHEREAS, the possibility of a sudden takeover, acquisition or change of control
can create uncertainty of employment and may distract and/or cause the loss of
valuable Company officers, to the detriment of the Company and its shareholders;
and
WHEREAS, it is believed that the detriment described can be substantially
reduced by agreement on the terms hereinafter set forth.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, IT IS AGREED
1.Continued Employment.
(a)    If a “Change of Control” (as defined below) of the Company occurs when
the Employee is employed by the Company, the Company will continue thereafter to
employ the Employee, and the Employee will remain in the employ of the Company,
in accordance with the terms and provisions of this Agreement, for a period of
two (2) years following the date of such change (the “Employment Period”).
(b)    As used herein, the phrase “Change of Control” of the Company means the
first to occur of the following with respect to the Company or any upstream
holding company:
(i)    Any “person,” as that term is defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), but excluding the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as that
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then outstanding securities;
(ii)    The Company is merged or consolidated with any other corporation or
other entity, other than: (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (B) the Company
engages in a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no “person” (as defined above)
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities. Notwithstanding the foregoing, a merger or consolidation
involving the Company shall not be considered a “Change of Control” if the
Company is the surviving corporation and shares of the Company’s Common Stock
are not converted into or exchanged for stock or securities of any other
corporation, cash or any other thing of value, unless persons who beneficially
owned shares of the Company’s Common Stock outstanding immediately prior to such
transaction own beneficially less than a majority of the outstanding voting
securities of the Company immediately following the merger or consolidation;
(iii)    The Company or any subsidiary sells, assigns or otherwise transfers
assets in a transaction or series of related transactions, if the aggregate
market value of the assets so transferred exceeds 50% of the Company’s
consolidated book value, determined by the Company in accordance with generally
accepted accounting principles, measured at the time at which such transaction
occurs or the first of such series of related transactions occurs; provided,
however, that such a transfer effected pursuant to a spin-off or split-up where
stockholders of the Company retain ownership of the transferred assets
proportionate to their prorata ownership interest in the Company shall not be
deemed a “Change of Control;”
(iv)    The Company dissolves and liquidates substantially all of its assets;
(v)    At any time after the date of this Agreement when the Continuing
Directors cease to constitute a majority of the Board of Directors of the
Company. For this purpose, a “Continuing Director” shall mean: (A) the
individuals who, at the date of this Agreement constitute the Board; and (B) any
new directors (other than directors designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (i),
(ii) or (iii) of this paragraph 1(b) of this Agreement) whose appointment to the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the then-serving Continuing Directors; or
(vi)    A determination by the Board of Directors of the Company, in view of
then current circumstances or impending events, that a Change of Control of the
Company has occurred, which determination shall be made for the specific purpose
of triggering the operative provisions of this Agreement and all other similar
contingent employment agreements of the Company.
2.    Duties. Unless otherwise agreed by the Company and Employee, during the
Employment Period the Employee shall be employed by the Company in the same
position/ offices as those which the Employee held on the date of the Change of
Control of the Company. In such employment the Employee’s duties and authority
shall consist of and include all duties and authority customarily performed and
held by a person holding an equivalent position with a corporation of similar
nature and size, as such duties and authority related to such position are
reasonably defined and delegated from time to time by the Board of Directors of
the Company. However, no change of the Employee’s location of employment outside
a 50-mile radius from his place of employment as of the date of this Agreement
(or any other location later consented to by the Employee), or in the Employee’s
title, shall be made without the prior written consent of the Employee. The
Employee shall have the powers necessary to perform the duties assigned and
shall be provided such supporting services, staff, secretarial and other
assistance, office space and accouterments as shall be reasonably necessary and
appropriate in light of the duties assigned (but in no event, in any case,
smaller in quantity or size or inferior in quality than that being furnished to
the Employee on the date of the Change of Control of the Company.
The Employee shall devote his entire business time, energy and skills to such
employment while so employed, but the Employee shall not be required to devote
more than an average of approximately 40 hours per calendar week to such
employment. The Employee may participate in civic or charitable activities which
do not adversely affect his ability to carry out his responsibilities hereunder.
The Employee shall be entitled to a minimum of three weeks (fifteen working
days) of paid vacation annually, or such greater amount as shall be customarily
allowed to the Employee during the fiscal year of the Company prior to the
fiscal year in which the Change of Control of the Company shall occur. The
Employee shall have the sole discretion to determine the time and intervals of
such vacation.
3.    Compensation. While employed under this Agreement, the Employee shall be
compensated as follows:
(a)    The Employee shall receive a salary equal to his salary as in effect as
of the date of the Change of Control of the Company, subject to adjustment as
hereinafter provided.
(b)    The Employee shall be reimbursed for any and all monies advanced in
connection with his employment for reasonable and necessary expenses incurred by
him on behalf of the Company.
(c)    The Employee shall be included to the extent eligible thereunder in any
and all plans providing benefits for the Company’s employees, including but not
limited to group life insurance, hospitalization, medical, retiree health and
pension, and shall be provided any and all other benefits and perquisites made
available to other employees of comparable status, at the expense of the Company
on a comparable basis. The Employee shall be deemed eligible for retiree health
if he is a participant in the Company's retiree health plan and qualifies on the
basis of years of service (regardless of his age).
(d)    The Employee shall be permitted to participate in any restricted stock
plans, stock option plans or other stock benefit plans as the Company
establishes and maintains from time to time for its officers and employees. The
Employee’s participation level in such stock plans shall be consistent with the
participation level of other officers and employees of the Company who have
positions, duties and responsibilities comparable to the Employee.
(e)    The Employee shall be included in all profit sharing, bonus, deferred
compensation, split dollar life insurance, and similar or comparable cash
incentive bonus plans customarily extended by the Company to corporate officers
and key employees of the Company. The Employee shall be entitled to participate
in cash incentive bonuses and profit sharing under such plans which are
consistent with the bonuses and profit sharing received under such plans by
other employees and officers of the Company who have positions, duties and
responsibilities comparable to those of the Employee provided that such plans
and bonus opportunity shall be no less favorable to the Employee than the plans
and bonus opportunity that existed immediately prior to the Change of Control.
4.    Annual Compensation Adjustments. At least annually during the Employment
Period, the Board of Directors of the Company or an appropriate committee
thereof, in accordance with past practice, will consider and appraise the
contributions of the Employee to the Company's operating efficiency, growth,
production and profits, and the Employee's compensation rate shall be eligible
for increase based upon Employee’s contributions to the Company and the
increases provided to other corporate officers and key employees generally and
as the scope and success of the Company's operations or the Employee's duties
expand.
5.    Disability. If, during the Employment Period, the Employee shall become
disabled by sickness or otherwise so that he is unable to perform the regular
duties of his employment on a full-time basis, the Company shall pay him
commencing on the date of the disability and continuing for the first six months
thereafter, as sick pay, his normal salary and all benefits as described in
paragraph 3 hereof. If the disability continues beyond six months, then the
payment of the Employee’s normal salary shall be suspended during the period of
disability. During the term of his disability, and until the expiration of the
Employment Period, the Employee shall continue to receive customary fringe
benefits as provided in paragraphs 3(c) and 3(d) above. The obligation to
provide the foregoing disability benefits shall survive the termination of this
Agreement provided the disability was incurred before termination. If the
disability terminates prior to the end of the Employment Period, the Employee
may elect to return to full-time employment under this Agreement in which case
this paragraph shall apply to all subsequent short or long term disabilities.
To determine whether the Employee is disabled for the purposes of this
paragraph, either party may from time to time request a medical examination of
the Employee by a doctor appointed by the Company, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether or not the Employee has
become disabled and the date when such disability arose. The cost of any such
medical examination shall be borne by the Company.
6.    Retirement. If, during the Employment Period, the Employee shall deliver
to the Company a statement signed by him stating that the Employee voluntarily
chooses to retire early from the Company, or if the Employee shall with the
mutual agreement of the Company agree in writing on early retirement, then this
Agreement shall terminate on the effective date of such event and the terms of
the Company’s retirement policies or such mutual agreement shall immediately
become effective.
7.    Termination Other Than for Cause.
(a)    If during the Employment Period the Employee shall elect to terminate his
employment under this Agreement for Good Reason, he shall thereupon be entitled
to the benefits and a severance payment as set forth in paragraph 7(b) below.
For purposes of this Agreement, a termination for “Good Reason” means a
termination by Employee based upon the occurrence (without Employee’s express
written consent) of any of the following: (i) a material diminution in
Employee’s position or title, or the assignment of duties to Employee that are
materially inconsistent with Employee’s position or title as described in
paragraph 2; (ii) a material diminution in Employee’s base salary or
incentive/bonus opportunities; (iii) a change of more than fifty (50) miles from
the location of his principal place of employment on the date of the Change of
Control of the Company; or (iv) a material breach by the Company of any of its
obligations under this Agreement, or (v) any successor to the principal business
of the Company (whether by merger, purchase of assets, liquidation or otherwise)
as described in paragraph 13 fails or refuses to assume the Company's
obligations under this Agreement. Notwithstanding the foregoing, no such event
described above shall constitute Good Reason unless Employee gives written
notice to the Company specifying the condition or event relied upon for such
termination within ninety (90) days of the initial existence of such event and
(2) the Company fails to cure the condition or event constituting Good Reason
within thirty (30) days following receipt of Employee’s notice.
(b)    If during the Employment Period the Employee's employment hereunder shall
be terminated (1) by the Company for any reason other than the reasons set forth
in paragraphs 5, 6, 8 or 9 of this Agreement, or (2) by the Employee pursuant to
paragraph 7(a) above, thereafter the Employee shall be entitled to participate
in group life, hospitalization and medical insurance described in paragraph 3(c)
hereof, for the remainder of the Employment Period (provided that if the
Employee would be eligible to participate in the Company’s retiree health plan
(based on years of service without regard to age) if he had retired as of the
termination date, he shall be entitled to participate in such retiree health
plan upon such termination), and, no later than thirty (30) calendar days
following such termination, the Company shall pay to the Employee or his
personal representative a severance payment in an amount equal to the sum of the
following:
(i)    The Employee's annual base salary through the date of the termination of
employment to the extent not theretofore paid; plus
(ii)    All deferred salary (including “bank” balances in the Company’s
incentive compensation plans), profit sharing, bonuses and other compensation
earned by the Employee (whether vested or unvested or subject to any other
contingencies) during the course of his employment with the Company prior to the
termination of his employment; plus
(iii)    The Employee's base salary for the portion of the Employment Period
remaining unexpired as of the termination date. For this purpose, the Employee's
base salary shall be his base salary as in effect immediately prior to the
termination of employment. For any fraction of a year included in the unexpired
portion of the Employment Period, the Employee's base salary shall be prorated
based upon a 365-day year; plus
(iv)    Incentive bonus compensation for the current fiscal year of the Company
during which the termination of employment occurs and for all subsequent fiscal
years of the Company thereafter which are included in whole or in part in the
portion of the Employment Period remaining unexpired as of the termination date.
The amount of the cash incentive bonus for any partial fiscal year included in
the balance of the Employment Period shall be prorated based on a 365-day fiscal
year. The amount of the annual bonus to be applied in calculating the incentive
compensation payment shall be the average of the annual cash incentive bonuses
earned by the Employee (whether such incentive bonuses were paid in the year
earned or deferred for payment in subsequent years) under all short and
long-term cash incentive bonus plans maintained by the Company in which the
Employee participated during the Company's latest three consecutive fiscal years
ended prior to the termination of the Employee's employment. If the Employee has
been employed by the Company for less than three complete fiscal years prior to
the date of the termination of his employment, then the amount of the annual
bonus for purposes of computing these payments shall be based upon the average
of the bonuses earned by the Employee during such smaller number of complete
fiscal years during which he was employed by the Company prior to the date of
the termination of his employment. If the Employee has not been employed for
even one complete fiscal year prior to the date of the termination of his
employment, then his annual bonus for purposes of computing this payment shall
be calculated by prorating the bonus earned by the Employee for the portion of
the Company's most recently completed fiscal year during which the Employee was
employed, as though the Employee had been employed for such full fiscal year.
Such proration shall be calculated based upon a 365-day fiscal year.
(c)    If during the six month period prior to a Change of Control, the
Employee’s employment with the Company is terminated and if it is reasonably
demonstrated by the Employee that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the Employee shall,
effective as of the date of termination, (and subject to paragraph 7(e) below)
be entitled to participate in group life, hospitalization and medical insurance
described in paragraph 3(c) hereof, for a period of two years following the date
of termination (provided that if the Employee would be eligible to participate
in the Company’s retiree health plan (based on years of service without regard
to age) if he had retired as of the termination date, he shall be entitled to
participate in such retiree health plan upon such termination), and, no later
than thirty (30) calendar days following such Change of Control, the Company
shall pay to the Employee or his personal representative a severance payment in
an amount equal to the sum of the following:
(i)    The Employee's annual base salary through the date of the termination of
employment to the extent not theretofore paid; plus
(ii)    All deferred salary (including “bank” balances in the Company’s
incentive compensation plans), profit sharing, bonuses and other compensation
earned by the Employee (whether vested or unvested or subject to any other
contingencies) during the course of his employment with the Company prior to the
termination of his employment; plus
(iii)    An amount equal two (2) times to the Employee's annual base salary. For
this purpose, the Employee's annual base salary shall be his annual base salary
as in effect immediately prior to the termination of employment; plus
(iv)    An amount equal to two (2) times the Employee’s annual incentive bonus
compensation. The amount of the annual incentive bonus to be applied in
calculating the incentive compensation payment shall be the average of the
annual cash incentive bonuses earned by the Employee (whether such incentive
bonuses were paid in the year earned or deferred for payment in subsequent
years) under all short and long-term cash incentive bonus plans maintained by
the Company in which the Employee participated during the Company's latest three
consecutive fiscal years ended prior to the termination of the Employee's
employment. If the Employee has been employed by the Company for less than three
complete fiscal years prior to the date of the termination of his employment,
then the amount of the annual bonus for purposes of computing these payments
shall be based upon the average of the bonuses earned by the Employee during
such smaller number of complete fiscal years during which he was employed by the
Company prior to the date of the termination of his employment. If the Employee
has not been employed for even one complete fiscal year prior to the date of the
termination of his employment, then his annual bonus for purposes of computing
this payment shall be calculated by prorating the bonus earned by the Employee
for the portion of the Company's most recently completed fiscal year during
which the Employee was employed, as though the Employee had been employed for
such full fiscal year. Such proration shall be calculated based upon a 365-day
fiscal year.
(d)    If it shall be impossible or impracticable for the Employee to
participate directly in certain programs or plans specified in subparagraph (b)
or (c) above, then the Company shall provide, at the Company’s expense, for the
provision to the Employee of benefits as nearly as possible identical to, and in
no event less beneficial to the Employee than, those which would be provided to
the Employee through direct participation or providing a cash payment(s)
economically equivalent in value to such benefits.
(e)    If it is determined that any payment or distribution by the Company to or
for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
"Payment") would constitute an excess “parachute payment” within the meaning of
Section 280G of the Code and would result in the imposition on the Employee of
an excise tax under Section 4999 of the Code (the “Excise Tax”), then the
Employee shall be entitled to receive the Payments unless the after-tax amount
that would be retained by the Employee (after taking into account any and all
applicable federal, state and local excise, income or other taxes payable by the
Employee, including the Excise Tax) is less than the after-tax amount that would
be retained by the Employee (after taking into account any and all applicable
federal, state and local excise, income or other taxes payable by the Employee,
including the Excise Tax) if the Employee were instead to be paid or provided,
as the case may be, the maximum amount of the Payments that the Employee could
receive without being subject to the Excise Tax (the “Reduced Payments”), in
which case the Employee shall be entitled only to the Reduced Payments. The
reduction of the amounts payable hereunder, if applicable, shall be made by
first reducing the payments under paragraph 7(b)(iii), unless an alternative
method of reduction is elected by the Employee, and in any event shall be made
in such a manner as to maximize the value of all Payments actually made to the
Employee. For purposes of reducing the Payments, only amounts payable under this
Agreement (and no other Payments) shall be reduced.
(f)    All determinations required to be made under this paragraph 7, and the
assumptions to be utilized in arriving at such determination, shall be made by
such certified public accounting firm as may be designated by the Employee (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and the Employee. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Employee.
(g)    In the event that any Payment to Employee pursuant to this Agreement or
otherwise would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (or any comparable successor
provision), the Company shall be entitled to withhold any such excise tax as
required by applicable law, together with any other amounts required to be
withheld under any applicable federal or state law.
8.    Termination for Cause. Employee agrees that this Agreement may be
terminated by the Company at any time for cause, which shall mean only
conviction based upon the commission of a felony or becoming the subject of a
final nonappealable judgment of a court of competent jurisdiction holding that
the Employee is liable to the Company for damages for obtaining a personal
benefit in a transaction adverse to the interests of the Company. The Employee
shall not be deemed to have been terminated for cause unless and until there
shall have been delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board called and held for such purpose (after reasonable
notice to the Employee and an opportunity for the Employee, together with his
counsel, to be heard before the Board), finding that the Employee was guilty of
conduct constituting cause for termination as set forth in this paragraph 8 and
specifying the particulars thereof in detail. In the event this agreement is
terminated for cause, the Employee shall forfeit his right to any and all
benefits he would otherwise have been entitled thereafter to receive under the
Agreement, but shall not forfeit his right to benefits accrued up to and
including the date of termination.
9.    Death of Employee. Upon the death of the Employee during the Employment
Period, the payment of base compensation as provided in subparagraph 3(a) shall
continue through the last day of the month in which death occurs, and bonuses
for the year in which death occurs shall be prorated on the basis of the number
of months elapsed during the fiscal year as of such day. The other rights and
benefits of the Employee (or his personal representative) shall be as determined
under the applicable programs and plans of the Company covering the Employee at
death.
10.    Stock Options and Restricted Shares. Upon the occurrence of a Change of
Control of the Company, all stock options shall be fully vested and exercisable
and all restrictions upon unconditional receipt by Employee of shares of stock
or other securities of the Company granted under any restricted stock or other
compensation plan shall immediately be removed, and such shares shall vest in
and be distributed immediately to Employee. The Company covenants and agrees to
take such steps (including amendment of any existing plan) to insure that all
such plans shall allow or provide for such vesting and distribution.
11.    Noncompetition.
(a)    Scope of Noncompetition. In the event that the employment of the Employee
is terminated pursuant to paragraph 7 prior to the expiration of the Employment
Period such that the Employee receives the payments and benefits referred to in
paragraph 7(b) or (c), the Employee agrees that he will not, for the
Noncompetition Period (as hereinafter defined):
(i)    Render services, directly or indirectly, to any “Competitor” (other than
the acquisition of an equity interest in a corporation or other entity
registered under the Securities Exchange Act of 1934, as amended, not requiring
the filing of a Schedule 13D or Schedule 13G or any successor schedules or
forms) in connection with the development, manufacture, distribution, sale,
merchandising or promotion of any “Competitive Product” or “Competitive
Service.” “Competitor” means any corporation, person, firm or organization or
division or part thereof engaged in or about to become engaged in research and
development work on or the production and/or sale of any Competitive Product or
Competitive Service in any country in which the Company or any of its affiliates
sold a product or service to a customer within the two-year period ending on the
effective date of the termination of Employee's employment with the Company.
“Competitive Product” or “Competitive Service” means a product or service, as
the case may be, made, offered, sold or provided by a Competitor, which is the
same as, functionally equivalent to, or otherwise directly competitive with one
made, offered, sold or provided by the business units of the Company over which
the Employee had a material supervisory or management role.
(ii)    Engage either directly or indirectly, in any country in which the
Company or any of its affiliates sold a product or service to a customer within
the two-year period ending on the effective date of the termination of
Employee's employment with the Company for himself or as an investor in the
development, manufacture, purchase or sale of any Competitive Product or
Competitive Service.
(b)    Noncompetition Period. For purposes of this paragraph 11, the term
“Noncompetition Period” means the period beginning on the effective date of the
termination of Employee’s employment with the Company and continuing for (i) the
lesser of two years or the unexpired term of the Employment Period in the case
of a severance payment made pursuant to paragraph 7(b), or (ii) two years in the
case of a severance payment made pursuant to paragraph 7(c).
(c)    Survival. The noncompetition covenant in this paragraph 11 shall survive
the termination of the Employee’s employment.
(d)    Notification to the Company. If the Employee notifies the Company of the
occupation the Employee proposes to take up after termination of employment with
the Company and furnishes the Company such written or oral information as it may
reasonably request concerning such proposed occupation, the Company agrees to
notify the Employee promptly, and in any event, within fourteen (14) business
days after receipt of the requested information, whether or not the Company
considers such occupation, based on the information so furnished or derived from
its independent investigation, to come within the provisions of this Section
and, if the Company considers such occupation to come within the provisions of
this Section, whether the Company will waive any of the provisions thereof.
(e)    Remedies. In addition to other remedies provided by law or equity, upon a
breach by the Employee of any of the covenants contained in this paragraph 11,
the Company shall be entitled to have a court of competent jurisdiction enter an
injunction against the Employee prohibiting any further breach of the covenants
contained herein. The parties further agree that the services to be performed
hereunder are of a unique, special, and extraordinary character. Therefore, in
the event of any controversy concerning the rights or obligations under this
Agreement, such rights or obligations shall be enforceable in a court of
competent jurisdiction at law or equity by a decree of specific performance or,
if the Company elects, by obtaining damages or such other relief as the Company
may elect to pursue. Such remedies, however, shall be cumulative and
nonexclusive and shall be in addition to any other remedies which the Company
may have.
12.    Enforceability. The parties agree that nothing in this Agreement shall in
any way abrogate the right of the Company and the Employee to enforce by
injunction or otherwise the due and proper performance and observance of the
several covenants herein contained to be performed by the Employee or the
Company or to recover damages for breach thereof.
13.    Successors and Assigns. If the Company sells, assigns or transfers all or
substantially all of its business, assets or earning power to any person, or if
the Company merges into or consolidates or otherwise combines with any person
which is the continuing or successor entity, then the Company shall assign all
of its right, title and interest in this Agreement as of the date of such event
to the person which is either the acquiring or successor corporation, and such
person(s) shall assume and perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company. In case of such assignment by the Company and of assumption and
agreement by such person(s), all further rights as well as all other obligations
of the Company under this Agreement thenceforth shall cease and terminate. All
rights of Employee hereunder shall inure to the benefit of the Employee and his
heirs and personal representatives. Other than as specifically provided in this
paragraph 13, neither the Company nor Employee may assign any rights or
obligations hereunder without the express written consent of the other party.
14.    Termination Prior to Change of Control. Except as described herein in the
event of a Change of Control, this Agreement is not intended to vest in Employee
any right to continued employment by Company. Absent such a Change of Control
and unless specifically established otherwise by agreement between the Company
and Employee, Employee’s employment status with the Company is one of employment
at-will.
15.    Supplemental Agreement. This Agreement supersedes any previously existing
Contingent Employment Agreement of like nature between the Company and the
Employee; however, this Agreement supplements, and is not an amendment to or in
derogation of, any other agreement between the Company and the Employee relating
to employment or the terms and conditions thereof. No person, other than such
person as may be designated by the Board of Directors of the Company, shall have
any authority on behalf of the Company to agree to modify or change this
Agreement. Notwithstanding the foregoing, this Agreement supersedes and replaces
any contingent employment agreement entered into between the Employee and the
Company prior to the date of this Agreement which addresses terms of employment,
compensation and severance benefits that would become available to the Employee
in the event of a change of control of the Company, as that term may be defined
in such other contingent employment agreement. Accordingly, any such other
contingent employment agreements shall be deemed terminated and of no further
force or effect.
16.    Section 409A. This Agreement and any payment, distribution or other
benefit hereunder shall comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or an exemption or
exclusion therefrom, as well as any related regulations or other guidance
promulgated by the U.S. Department of the Treasury or the Internal Revenue
Service (“Section 409A”), to the extent applicable, and shall in all respects be
administered in accordance with Section 409A. To the extent Employee is a
"specified employee" under Section 409A, no payment, distribution or other
benefit described in this Agreement constituting a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b)) to
be paid during the six-month period following Employee’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) will be
made during such six-month period. Instead, any such deferred compensation shall
be paid on the first business day following the six-month anniversary of the
separation from service. In no event may Employee, directly or indirectly,
designate the calendar year of a payment. Any provision that would cause this
Agreement or a payment, distribution or other benefit hereunder to fail to
satisfy the requirements of Section 409A shall have no force or effect and, to
the extent an amendment would be effective for purposes of Section 409A, the
parties agree that this Agreement shall be amended to comply with Section 409A.
Such amendment shall be retroactive to the extent permitted by Section 409A. For
purposes of this Agreement, Employee shall not be deemed to have terminated
employment unless and until a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) has occurred. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A.
17.    Governing Law, Severability. This Agreement is to be governed by and
construed under the internal laws of the State of Wisconsin. If any provision of
this Agreement shall be held invalid and unenforceable for any reason, such
provision shall be deemed deleted and the remainder of the Agreement shall be
valid and enforceable without such provision.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


THE MANITOWOC COMPANY, INC.


By:                                                    
Name:                        
Title:                        




EMPLOYEE:


                            
Name:                            



 